Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received May 23, 2022:
Claims 10 & 14 have been amended, claims 1-9 & 20 have been withdrawn. Therefore Claims 10-18 are pending in this office action.
The 112 rejection has been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 22, 2022.


Claim Objections
Claim 1 is objected to because of the following informalities:  line 14 states  “the second cathode electrolyte diffusion” for consistency purposes Examiner proposes stating “the second cathode electrolyte diffusion material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103


Claim 10, 11, 12, 14, 15, 16, 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaser et al. (US 2016/0197352) and Sato et al. (US 2004/0001302). 

With respect to claim 10, Blaser et al. discloses a battery cell 30 comprising: 
2an anode current collector 20; 
3a cathode current collector 20; 
4a separator 16; [Figure 3; 0027]
5an anode active material 12 disposed between the anode current collector 20 and the 6separator 16; 
7a cathode active material 14 disposed between the separator 16 and the cathode current 8collector 20; 
9a first anode electrolyte diffusion material 32 disposed between the anode active 10material 12 and the anode current collector 20; 
11a first cathode electrolyte diffusion material 34 disposed between the cathode active 12material 14 and the cathode current collector 20; 
Wherein the first anode electrolyte diffusion material 32, the first cathode electrolyte diffusion material 34 each comprise a porous polymer configured to permit ion diffusion, 
wherein the first anode electrolyte diffusion material 31 and the first cathode electrolyte diffusion material 34 each comprise a porous polymer configured to permit ion diffusion. [0031]
Blasser et al. discloses the buffer layers 32 & 34 comprising a polymer [0031]

Blaser et al.  does not disclose 13a second cathode electrolyte diffusion material disposed between the cathode 14active material and the separator and wherein the second cathode electrolyte diffusion each comprise a porous polymer configured to permit ion diffusion. 

Sato et al. discloses a battery cell comprising:
 an anode current collector 11; 
a cathode current collector 11; 
a separator 31 [0076-0083; Figure 4B]; 
an anode active material 12 disposed between the anode current collector 11 and the separator 31; 
a cathode active material 12 disposed between the separator 31 and the cathode current collector 11; 
a second cathode electrolyte diffusion material 2 disposed between the cathode active material 12 and the separator 31, wherein the second cathode electrolyte diffusion 2 comprises a porous polymer configured to permit ion diffusion. [Figure 4B; 0076-0086]


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell of Blaser et al. to include a second cathode electrolyte diffusion material disposed between the cathode 14active material and the separator, as disclosed in Sato et al., in order to allow for higher efficiency. [0005]

1 With respect to claim 11, Blaser et al. discloses wherein the first cathode 2electrolyte diffusion material 34 comprises a polymer having a first conductive material [0003] comprising 3aluminum or a carbon-containing material incorporated with the polymer.  [0003; 0030; 0004] 

1 With respect to claim 12, Blaser et al. does not disclose wherein the second cathode 2electrolyte diffusion material comprises a porous polymer configured to permit ion diffusion 3through the second cathode electrolyte diffusion material.  

Sato et al. discloses wherein the second cathode 2electrolyte diffusion material  2 comprises a porous polymer configured to permit ion diffusion 3through the second cathode electrolyte diffusion material 2.  [0076-0083; Figure 4B]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell of Blaser et al. to include a second cathode electrolyte diffusion material disposed between the cathode 14active material and the separator wherein the second cathode 2electrolyte diffusion material comprises a porous polymer configured to permit ion diffusion 3through the second cathode electrolyte diffusion material, as disclosed in Sato et al., in order to allow for higher efficiency. [0005]

With respect to claim 14, Blaser et al. discloses the relative amount of the conductive material in the first cathode electrolyte diffusion material 34 may be adjusted based on the type of electrode. [0032-0037]

Although Blaser et al. does not directly disclose wherein the first cathode 2electrolyte diffusion material is characterized by a conductivity greater than the second cathode 3electrolyte diffusion material, the conductivity of the electrolyte diffusion material is a variable that can be modified to depending on the type of electrode [0032-0037] Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed conductivity cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the invention would have optimized, by routine experimentation, the conductivity to obtain a desired buffer layer. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). (App 13750549)

1 With respect to claim 16, Blaser et al. does not disclose further comprising a second 2anode electrolyte diffusion material disposed between the anode active material and the 3separator.  
Sato et al. discloses a second 2anode electrolyte diffusion material 2  disposed between the anode active material 12 and the 3separator 31. [Figure 4B]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell of Blaser et al. to include a second anode electrolyte diffusion material disposed between the anode 14active material and the separator, as disclosed in Sato et al., in order to allow for higher efficiency. [0005]

1 With respect to claim 17, Blaser et al. discloses wherein at least one of the 2anode current collector and the cathode current collector comprises a polymer.  [0017]
1 With respect to claim 18, Blaser et al. discloses wherein at least one of the 2electrolyte diffusion materials comprises polyvinylidene fluoride binders. [0003; 0005; 0028]

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaser et al. (US 2016/0197352) and Sato et al. (US 2004/0001302) as applied to claim 12 above in further view of Murase et al. (US 2015/0311490).

1 With respect to claim 13, Blaser et al. does not disclose wherein the first cathode 2electrolyte diffusion material is characterized by a swelling ratio of greater than or about 5 when 3contacted by an electrolyte, and wherein the second cathode electrolyte diffusion material is 4characterized by a swelling ratio of greater than or about 2 when contacted by an electrolyte. 

Further, regarding limitations recited in claim 13 which are directed to specific properties (swelling ratio) of  the first cathode 2electrolyte diffusion material, it is noted that Blaser discloses that the first cathode 2electrolyte diffusion material 34 includes a flexible material and a conductive material wherein the flexible material is a binder including PVDF binders [0003], therefore the first cathode 2electrolyte diffusion material 34 of Blaser is substantially the same as the first cathode 2electrolyte diffusion material of claim 13, and it therefore will inherently display recited properties. See MPEP 2112.

A reference which is silent about a claimed invention’s features is inherently anticipatory is the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. 

Murase et al. discloses a battery cell comprising: 
2an anode current collector; [0065-0071]
3a cathode current collector; [0065-0071]
 4a separator [Abstract; 0012]; 
5an anode active material disposed between the anode current collector and the 6separator [0065-0071];
13an adhesive layer (second cathode electrolyte diffusion material) disposed between the cathode 14active material and the separator.  [0065-0071; Abstract; 0016; 0025-0027; 0034-0036]
wherein the adhesive layer (second cathode electrolyte diffusion material)  is 4characterized by a swelling ratio of greater than or about 2 when contacted by an electrolyte. [Table 1]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell of Blaser et al. to include a second cathode electrolyte diffusion material characterized by a swelling ratio of greater than or about 2 when contacted by an electrolyte, as disclosed in Murase et al., in order to allow for enhanced bonding strength while not compromising ionic conductivity and maintaining good cycle and rate characteristics [0016]


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaser et al. (US 2016/0197352) and Sato et al. (US 2004/0001302) as applied to claim 10 above in further view of Less et al. (US 2009/0087728)

1 With respect to claim 15, Blaser et al. discloses the thickness of the 
first cathode 3electrolyte diffusion material 34 to be 5-30 µm [0004; 0033; 0044-13]

Less et al. discloses a battery cell 10 comprising: 
2an anode current collector 14; 
3a cathode current collector 12; 
4a separator 17; 
5an anode active material 13 disposed between the anode current collector 14 and the 6separator 17; 
7a cathode active material 11 disposed between the separator 17 and the cathode current 8collector 12; 
13a second cathode electrolyte diffusion material 15’ disposed between the cathode 14active material 11 and the separator 17.  [0034-0045; Figure 2A]

Less et al. discloses the thickness of the second cathode 2electrolyte diffusion material 15’ to be 2-16µm [0017; 0045]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell of Blaser et al. to include a second cathode electrolyte diffusion material disposed between the cathode 14active material and the separator with a thickness of 1-16µm, as disclosed in Less et al., in order to allow for mechanically robust features without unduly increasing the size of the electrochemical cell or battery. [0045]


Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 

Applicant Argues 
The Office asserts that Blaser discloses the claimed electrolyte diffusion material and equates Blaser's buffer layers to the electrolyte diffusion material. However, Blaser discloses that the buffer layers have elastic properties and primarily improve the long-term adhesion of the electrode material during cycling. See Blaser at para. [0021]. Thus, Blaser does not disclose that the buffer layers have anything to do with electrolyte diffusion.

Examiner respectfully disagrees
Blaser et al. discloses the buffer layers 32 and 34 may include a resilient, flexible material that is able to elastically expand and contract with the volume changes caused 
by the charge and discharge cycle (e.g., lithiation and delithiation in silicon-containing electrodes).  The flexible material may include any suitable material that is generally inert and non-reactive with the battery components 
(e.g., electrolyte) and that is able to absorb the changes in volume generated in the electrodes. [0031] Therefore one of ordinary skill in the art would expect the buffer layers of Blaser et al. to be capable of electrolyte diffusion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723